DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 4-12 and 14-20 are pending and have been examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/21 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/23/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's amendments with respect to 35 USC 112b have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 103 have been considered but are not persuasive.
	Applicant asserts that the prior art fails to teach the specific arrangement of claim 1, in which an air sampling line is configured to capture air from a refuse compartment of a refuse vehicle and transport the air to a sensor positioned outside of the refuse compartment and operatively coupled to the processing circuit. Examiner respectfully disagrees. Muller discloses an aspirative fire detection and suppression system for a vehicle. It is known in the art that aspirative fire detection systems may comprise a central unit that analyzes air samples drawn from locations different from the central unit, which in turn determines the moment to provide the fire suppressant to the location from which the air sample was drawn. Such is shown in NPL Document "Aspirating Smoke Detection" (Fig. 9), as well as in Hennegan (Fig. 10). Further, Ogier discloses the various type of vehicles and specific areas within the vehicles in which thermal event management systems may be incorporated, and "Aspirating Smoke Detection" and Hennegan disclose sampling lines to draw air from one area to another area at which a central unit (sensor / processing circuit) analyzes the air. The prior art clearly suggests that many configurations for thermal event management may be devised. One of ordinary skill would have found the prior art to clearly suggest the claimed subject matter in which an air sampling line is configured to capture air from a refuse compartment of a refuse vehicle and transport the air to a sensor positioned outside of the refuse compartment. The claims remain rejected under 35 USC 103 as detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 9, 11, 12, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17233076 in view of US20170368390 ("Muller") and US20160101306 ("Hennegan"). The specific correspondence between the instant application and the reference application and secondary references is shown in the table below:
Instant Application
Reference Application and Secondary References
claims 1 and 11
17233076: claim 1; Muller: 0023, 0039; Hennegan: 0010
claims 2 and 12
17233076: claim 3
claims 5 and 15
17233076: claim 4
claims 9 and 19
17233076: claim 4


This is a provisional nonstatutory double patenting rejection.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12 and 15-20 are rejected under 35 USC 103 as being unpatentable over US20170368390 ("Muller") in view of US20200360751 ("Ogier") and US20160101306 ("Hennegan").

Claim 1
Muller discloses a vehicle (abstract), comprising: a chassis (Fig. 1); a body assembly coupled to the chassis (Fig. 1); and a thermal event monitoring system comprising one or more sampling elements configured to sample an environmental condition associated with a portion of the vehicle and a processing circuit configured to receive a sample from the one or more sampling elements and determine a presence of a thermal event indicating at least one of a fire or an overheating component based on air from the one or more sampling elements, wherein the one or more sampling elements include an air sampling line configured to capture the air from the portion of the vehicle and transport the air to a sensor positioned outside of the portion of the vehicle and operatively coupled to the processing circuit (0023 fire characteristic being detected by a fire detection device. Said fire detection device is preferably an aspirative fire detection device. As a result of a fire characteristic being detected and a predefined threshold for the detected fire characteristic being exceeded, a full inerting of the target area can be implemented which corresponds to a preferably preset oxygen concentration and/or oxygen concentration range. In the context of the present invention, a full inerting of the target area's ambient air corresponds to the oxygen concentration limit values known from the prior art. Aspirative fire detection, as used in accordance with the present invention, enables achieving the advantage of sensitive detection of the at least one fire characteristic for the entire spatial volume of the target area by sampling representative air samples., 0039 An aspirative fire detection device is characterized by representative air samples being extracted from the monitored target area continuously or at predetermined times and/or upon predetermined events, wherein these air samples are then fed to a corresponding fire characteristic detector., 0038). Muller fails to disclose that the vehicle is a refuse vehicle and the body assembly defining a refuse compartment, and the specific portion of the vehicle of interest is the refuse compartment. However, Muller does disclose a thermal event monitoring system for a vehicle (abstract). Furthermore, Ogier teaches a thermal event monitoring systems for a vehicle, wherein the vehicle is a refuse vehicle and the body assembly defining a refuse compartment (0020 For example, the fire suppression system 100 can be incorporated into land-based vehicles (e.g., racing vehicles, forestry vehicles, construction vehicles, agricultural vehicles, mining vehicles, passenger vehicles, refuse vehicles), airborne vehicles (e.g., jets, planes, helicopters), or aquatic vehicles, (e.g., ships, submarines).). Ogier further elaborates that the fire suppressant may be provided various types of areas, both in vehicle and non-vehicle applications. (0016 For example, fire suppression systems can include a fire detector that detects the fire condition and provides a fire detection signal to a controller. The controller can cause the fire suppression agent to be delivered from a storage tank towards the fire, such as through one or more nozzles. The fire suppression system can spread the fire suppression agent through an area, to extinguish the fire or prevent growth of the fire. The fire suppression system can be used to protect a variety of devices, such as areas associated with ventilating equipment including hoods, ducts, plenums, and filters). Given the variety of areas to protect from thermal events contemplated in Ogier, one of ordinary skill would have found it obvious to consider further areas in which to sample air from and provide thermal event management, including the refuse compartment of a refuse vehicle. One of ordinary skill would have thus determined that the portion of the vehicle under consideration in Muller could have been the refuse compartment of a refuse vehicle.
	Muller and Ogier both disclose thermal event monitoring systems for vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Muller to include the teaching of Ogier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Muller and Ogier would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the vehicle is a refuse vehicle and the body assembly defining a refuse compartment.
	Additionally, Muller fails to disclose a fire suppression system configured to provide a fire suppressant to the refuse compartment via the air sampling line in response to a determination by the processing circuit that the thermal event is present based on a signal from the sensor. However, Muller does disclose smoke/fire detection and providing a fire suppressant to a specific location (0051 inert gases or inert gas mixtures or extinguishing gases respectively can also be used for the preventing and/or extinguishing of fire.). Furthermore, Hennegan teaches a system for smoke/fire detection, as well as providing a fire suppressant to a location, wherein the fire suppression system is configured to provide a fire suppressant to an area via the air sampling line in response to a determination by the processing circuit that the thermal event is present based on a signal from the sensor (0010 a piping system having at least one dual-use pipe providing both an air conveying inlet and a fire extinguishing fluid conveying outlet, the dual-use pipe having at least one air sampling opening therein allowing ambient air flow into the pipe and having at least one fire sprinkler fluidly connected to the pipe for ejecting said fire extinguishing fluid from the pipe in the event of detection of a fire condition; an air sampling detector fluidly connected to the pipe and testing the ambient air within the dual-use pipe, the air sampling detector being operable to detect the presence of the fire condition based on at least one characteristic detected from the ambient air within the dual-use pipe; and a valve disposed between the source of the fire extinguishing fluid and the pipe, the valve being in communication with the air sampling detector and operable to open, upon detection of the fire condition based on the ambient air tested by the air sampling detector, in order to fill the pipe with the fire extinguishing fluid., Fig. 1, Fig. 10). As noted regarding Muller, one of ordinary skill in the art would have understood that given the system in Muller is in a refuse vehicle, and air is sampled from a portion of the refuse vehicle, the combination logically provides by Hennegan that the fire suppressant could be provided to the portion of the vehicle.
	Muller and Hennegan both disclose smoke/fire detection and suppression systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Muller to include the teaching of Hennegan in order to reduce overall cost of the piping network due to the dual-use of the piping for both detection and suppressant delivery. The combination of Muller and Hennegan would have made obvious and resulted in the subject matter of the claimed invention, specifically a fire suppression system configured to provide a fire suppressant to the refuse compartment via the air sampling line in response to a determination by the processing circuit that the thermal event is present based on a signal from the sensor.

Claim 2
Muller discloses wherein the processing circuit is further configured to alert an operator of the refuse vehicle of the thermal event via a user interface of the refuse vehicle (0057 An additional display means 123 adjacent the target area 101 and/or in the vehicle driver's compartment 103 can provide the user, preferably the vehicle driver, with information such as e.g. the concentration of oxygen in the target area 101.).

Claim 5
Muller discloses wherein the sensor includes an aspirating smoke detector configured to analyze the air to detect the thermal event (0023 aspirative fire detection device).

Claim 6
Muller discloses wherein the one or more sampling elements include a temperature sensor configured to measure at least one of an air temperature or a temperature of a surface the temperature sensor is coupled to (0023 at least one fire characteristic being detected by a fire detection device. Said fire detection device is preferably an aspirative fire detection device. As a result of a fire characteristic being detected and a predefined threshold for the detected fire characteristic being exceeded, 0024 The term "fire characteristic" as used herein is to be understood as physical variables subject to measurable changes in the vicinity of fire, for example the ambient temperature or the proportion of solids, liquids or gas in the ambient air such as e.g. smoke particles, smoke aerosols, vapor or fumes.).

Claim 7
Muller fails to explicitly disclose wherein the temperature sensor is positioned in an engine compartment of the refuse vehicle and configured to measure a temperature associated with a prime mover of the refuse vehicle. However, Muller does contemplate the "target area" as the location being monitored for thermal events. One of ordinary skill would have understood that this target area could be any location within the vehicle as desired, and that any desired vehicle component or area could be monitored, including the engine compartment and that the temperature is associated with prime mover of the vehicle. 

Claim 8
Muller fails to explicitly disclose wherein the temperature sensor is positioned to measure a temperature associated with a battery of the refuse vehicle. However, Muller does contemplate the "target area" as the location being monitored for thermal events. One of ordinary skill would have understood that this target area could be any location within the vehicle as desired, and that any desired vehicle component or area could be monitored, including the temperature being associated with a battery of the refuse vehicle.

Claim 9
Muller fails to disclose wherein the temperature sensor includes a resistance temperature detector (RTD) positioned to measure a temperature associated with a refuse compartment of the refuse vehicle. However, Muller does contemplate the "target area" as the location being monitored for thermal events, as well as sensing temperature (0023, 0024). One of ordinary skill would have understood that this target area could be any location within the vehicle as desired, and that any desired vehicle component or area could be monitored, including a refuse compartment of the refuse vehicle. Further, RTDs are well-known and understood temperature detecting devices, and one of ordinary skill would have found it obvious to use an RTD for the temperature detection within the target area of Muller.

Claim 10
Muller fails to explicitly disclose wherein the temperature sensor is positioned between a cab of the refuse vehicle and the refuse compartment. However, Muller does contemplate the "target area" as the location being monitored for thermal events. One of ordinary skill would have understood that this target area could be any location within the vehicle as desired, and that any desired vehicle component or area could be monitored, including between a cab of the refuse vehicle and the refuse compartment.

Claim(s) 11, 12 and 15-20 
Claim(s) 11, 12 and 15-20 recite(s) subject matter similar to that/those of claim(s) 1, 2 and 5-10, and is/are rejected under the same grounds.

Claims 4 and 14 are rejected under 35 USC 103 as being unpatentable over Muller in view of Ogier and Hennegan, in further view of US20190005805 ("Griffith").

Claim 4
Muller fails to disclose wherein the one or more sampling elements further include an air purge system configured to provide compressed air to the air sampling line to clear debris from at least one of an inside of the air sampling line or a sampling opening of the air sampling line. However, Muller does disclose an air sampling system (0023). Furthermore, Griffith teaches wherein the one or more sampling elements further include an air purge system configured to provide compressed air to the air sampling line to clear debris from at least one of an inside of the air sampling line or a sampling opening of the air sampling line (0011 activating a blowout device or a purge device in a sampling pipe network of an aspirated smoke detection system. For example, in accordance with disclosed embodiments, systems and methods disclosed herein can include an isolation delay device that can prevent the blowout device or the purge device from activating and from performing a blowout action or a purge action while the aspirated smoke detection system is experiencing or detecting a triggering event or that can instruct the blowout device or the purge device to activate and perform the blowout action or the purge action responsive to the aspirated smoke detection system experiencing or detecting the triggering event, 0014).
	Muller and Griffith both disclose aspirated smoke detection systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Muller to include the teaching of Griffith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Muller and Griffith would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the one or more sampling elements further include an air purge system configured to provide compressed air to the air sampling line to clear debris from at least one of an inside of the air sampling line or a sampling opening of the air sampling line.

Claim(s) 14 
Claim(s) 14 recite(s) subject matter similar to that/those of claim(s) 4 and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663